                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

LINDA ANN BEY,                                            )
                                                          )
                   Plaintiff,                             )
vs.                                                       )     No. 3:19-CV-1284-K-BH
                                                          )
OFFICIALS AND PUBLIC SERVANTS                             )
OF THE FEDERAL, STATE and                                 )
CITY/COUNTY MUNICIPAL and                                 )
CIVIL LAWS and CODES OF THE                               )
LAND, et al.,                                             )
              Defendants.                                 )     Referred to U.S. Magistrate Judge1

                     FINDINGS, CONCLUSIONS, AND RECOMMENDATION

          Based on the relevant filings and applicable law, the case should be dismissed without

prejudice for failure to prosecute or follow orders of the court.

                                               I. BACKGROUND

          The plaintiff filed this action against the defendants on May 28, 2019. (See doc. 3.) By

Notice of Deficiency and Order dated June 3, 2019, she was notified that her complaint did not

comply with Fed. R. Civ. P. 8(a) and that she had not paid the filing fee or submitted an

application to proceed in forma pauperis (IFP). (See doc. 4.) The order specifically advised the

plaintiff that she must file a complaint that complied with Rule 8 and either pay the filing fee or

file an IFP application within fourteen days, and that a failure to do so could result in the

dismissal of her case. Id. Attached to the order were copies of Rule 8 and an IFP application.

See id. Well over fourteen days from the date of the order have passed, but the plaintiff has not

filed an amended complaint and paid the filing fee or filed an IFP application.




1
    By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
                               II. INVOLUNTARY DISMISSAL

       Rule 41(b) of the Federal Rules of Civil Procedure permits a court to dismiss an action

sua sponte for failure to prosecute or follow orders of the court. McCullough v. Lynaugh, 835

F.2d 1126, 1127 (5th Cir. 1988) (§ 1983 prisoner action). This authority flows from a court’s

inherent power to control its docket, prevent undue delays in the disposition of pending cases,

and avoid congested court calendars. Link v. Wabash R.R. Co., 370 U.S. 626, 629-31 (1962).

The plaintiff failed to comply with the order that she file a complaint that complied with Rule 8

and pay the filing fee or submit an IFP application despite a warning that failure to do so could

result in dismissal of the case. Because the plaintiff failed to follow a court order or otherwise

show that she intends to proceed with this case, it should be dismissed.

                                  III. RECOMMENDATION

       This case should be dismissed without prejudice under Fed. R. Civ. P. 41(b) for failure to

prosecute or follow orders of the court, unless the plaintiff files an amended complaint and either

pays the filing fee or submits a completed application to proceed in forma pauperis within the

time for objecting to this recommendation, or by some other deadline set by the court.

       SO RECOMMENDED on this 26th day of August, 2019.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE
                           INSTRUCTIONS FOR SERVICE AND
                         NOTICE OF RIGHT TO APPEAL/OBJECT

        A copy of these findings, conclusions, and recommendation shall be served on all parties
in the manner provided by law. Any party who objects to any part of these findings, conclusions
and recommendation must file specific written objections within 14 days after being served with
a copy. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). In order to be specific, an objection
must identify the specific finding or recommendation to which objection is made, state the basis
for the objection, and specify the place in the magistrate judge’s findings, conclusions and
recommendation where the disputed determination is found. An objection that merely
incorporates by reference or refers to the briefing before the magistrate judge is not specific.
Failure to file specific written objections will bar the aggrieved party from appealing the factual
findings and legal conclusions of the magistrate judge that are accepted or adopted by the district
court, except upon grounds of plain error. See Douglass v. United Servs. Automobile Ass’n, 79
F.3d 1415, 1417 (5th Cir. 1996).



                                                      ___________________________________
                                                      IRMA CARRILLO RAMIREZ
                                                      UNITED STATES MAGISTRATE JUDGE
